LOJACK CORPORATION
LOJACK CORPORATION AMENEDED AND RESTATED
NONQUALIFIED DEFERRED COMPENSATION PLAN
2012 AMENDMENT


WHEREAS, LoJack Corporation (hereinafter referred to as “Employer”) established
the LoJack Corporation Nonqualified Deferred Compensation Plan (hereinafter
“Plan”) for a select group of management or highly compensated employees
effective as of January 1, 2005 and amended and restated the Plan effective
January 1, 2008;


WHEREAS, Employer now wishes to amend the controlling Plan document to more
accurately reflect their desires in connection with the Plan's utilization of
forfeited amounts retained within the Plan's associated Rabbi Trust, currently
maintained by Investors Bank and Trust Company;


WHEREAS, Article 10, Section 10.10, Plan Amendment, of the Plan document
provides for the amending and modification of the Plan by the Employer.


NOW THEREFORE, the Employer hereby amends the Plan document effective
immediately:


1.    Article 5, Accounts, Section 5.3, Forfeitures, of the Plan is to be
revised to incorporate the following provision, in its entirety, as an amendment
and replacement to the original section:


"5.3    Forfeitures
Any forfeiture(s) from a Participant’s Account shall continue to be held in the
Trust, shall be separately invested and shall be used to reduce succeeding
Deferrals, Matching Contributions or Employer Discretionary Contributions until
such forfeitures have been entirely so applied. If no further Deferrals,
Matching Contributions or Employer Discretionary Contributions will be made,
then such forfeitures shall be returned to the Employer."


2.    To the extent the execution of this 2012 Amendment by the Employer
necessitates modifications to the Plan's index and any other collateral
documentation; such modifications shall be made and become effective with the
execution of this 2012 Amendment.
 

IN WITNESS WHEREOF, the Employer has executed this 2012 Amendment on this


the 24 day of July , 2012.


LoJack Corporation
 
Attested:
 
 
 
 
 
By:
/s/ Jeannine Giardina
 
By:
/s/ Kristian Gustaitis
Title:
Vice President of Human Resources
 
Title:
Director of Organizational Development
 
 
 
 
and Training



